Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10, 12-21 and 23-30 are rejected under 35 U.S.C. 102(b) as being anticipated by Gogan, US 8,204,890.
	Regarding claim 1, Gogan discloses a zone player comprising: a network interface that is configured to facilitate network communication, via one or more data networks, with (a) a client station installed with a media-playback application for a cloud-based media service and (b) a cloud-based computing system associated with the cloud-based media service;  at least one processor;  a tangible, non-transitory computer-readable medium;  and program instructions stored on the tangible, non-transitory computer-readable medium that are executable by the at least one processor such that the zone player is configured to: 
	while the client station is configured for playback of a remote playback queue provided by the cloud-based computing system, receive, via the network interface, an instruction to take over playback responsibility for the remote playback queue from the client station (figure 1a-1b, col. 2, line 28-62; col. 3, lines 15-30);  and 
	after receiving the instruction, (i) communicate with the cloud-based computing system in order to obtain data identifying a next one or more media items in the remote playback queue, (ii) use the obtained data to retrieve at least one media item in the remote playback 
 
	Regarding claim 2, Gogan discloses the zone player of claim 1, wherein the instruction further comprises data identifying a first media item in the remote playback queue that the client station was configured to play back, and wherein the zone player further comprises program instructions stored on the tangible, non-transitory computer-readable medium that are executable by the at least one processor such that the zone player is configured to, after receiving the instruction: 
	use the data identifying the first media item in the remote playback queue to retrieve 
the first media item from the cloud-based media service (figures 2a-2c, col. 3, lines 15-30), and 
	play back the first media item before playing back any other retrieved media item in the 
remote playback queue (figures 2a-2c, col. 3, lines 15-30). 
 
	Regarding claim 3, Gogan discloses the zone player of claim 1, wherein the data identifying the next one or more media items in the remote playback queue comprises a respective uniform resource identifier (URI) for each media item included in the next one or more media items (col. 3, lines 15-30). 
 
	Regarding claim 4, Gogan discloses the zone player of claim 1, further comprising program instructions stored on the tangible, non-transitory computer-readable medium that are executable by the at least one processor such that the zone player is configured to: 
	after obtaining the data identifying the next one or more media items, add the data 
identifying the next one or more media items to a local playback queue maintained by the zone player (figures 2a-2c, col. 2, line 28-62; col. 3, lines 15-30). 
 

 
	Regarding claim 6, Gogan discloses the zone player of claim 1, wherein the instruction to take over the playback responsibility for the remote playback queue from the client station 
is received by the zone player as a result of a user inputting a request into the client station to transfer the playback responsibility for the remote playback queue from the client station to the zone player (col. 4, line 50-64). 
 
	Regarding claim 7, Gogan discloses the zone player of claim 1, further comprising program instructions stored on the tangible, non-transitory computer-readable medium that are executable by the at least one processor such that the zone player is configured to: provide, 
via the network interface to the cloud-based computing system, an indication that the zone player has successfully taken over the playback responsibility for the remote playback queue (figures 2a-2c). 
 
	Regarding claim 8, Gogan discloses the zone player of claim 1, wherein: 
	the instruction to take over the playback responsibility for the remote playback queue from the client station further comprises an indication of a play position within a given media item that is currently being played back by the client station (figures 2a-2c; col. 6, lines 4-15);  and 
	wherein the program instructions stored on the tangible, non-transitory computer-readable medium that are executable by the at least one processor such that the zone player is configured to play back the retrieved at least one media item comprises program instructions stored on the tangible, non-transitory computer-readable medium that are executable by the at 
 
	Regarding claim 9, Gogan discloses the zone player of claim 1, further comprising program instructions stored on the tangible, non-transitory computer-readable medium that are executable by the at least one processor such that the zone player is configured to: provide, 
via the network interface, an indication that the zone player is available to accept the playback responsibility for the remote playback queue (figures 2a-2c; col. 6, lines 4-15). 
 
	Regarding claim 10, Gogan discloses the zone player of claim 1, wherein: 
	the instruction to take over the playback responsibility for the remote playback queue from the client station comprises an instruction for a group of two or more zone players that includes the zone player to take over the playback responsibility for the remote playback queue from the client station (figures 2a-2c; col. 6, lines 4-15);  and 
	the program instructions stored on the tangible, non-transitory computer-readable medium that are executable by the at least one processor such that the zone player is configured to play back the retrieved at least one media item comprise program instructions stored on the tangible, non-transitory computer-readable medium that are executable by 
the at least one processor such that the zone player is configured to play back the retrieved at least one media item in synchrony with at least one other zone player included in the group of two or more zone players based on timing information for the retrieved at least one media item that is generated by the zone player (figures 2a-2c; col. 6, lines 4-15). 
 

	transmit, to the cloud-based computing system, an indication of a current point of the zone player's playback within the remote playback queue (col. 6, lines 4-15). 
 
	Regarding claim 13, Gogan discloses the zone player of claim 1, further comprising program instructions stored on the tangible, non-transitory computer-readable medium that are executable by the at least one processor such that the zone player is configured to: receive, 
from the cloud-based computing system, an indication that a user has modified the remote playback queue in a manner that impacts the previously received data identifying the next one or more items in the remote playback queue (figures 2a-2c). 
 
	Regarding claim 14, Gogan discloses the zone player of claim 1, wherein the instruction to take over the playback responsibility for the remote playback queue from the client station 
is received from one or both of the client station or the cloud-based computing system (figures 2a-2c; col. 6, lines 4-15). 

	Regarding claim 15, Gogan discloses a system comprising: a zone player configured to communicate over at least one data network;  and a client station configured to communicate over at least one data network and installed with a media-playback application for a cloud-based media service;  the zone player comprising: a first network interface that is configured to communicatively couple the zone player to a cloud-based computing system associated with the cloud-based media service; at least one first processor;  a first tangible, non-transitory computer-readable medium;  and program instructions stored on the first tangible, non-transitory computer-readable medium that are executable by the at least one first 

	while the client station is configured for playback of a remote playback queue provided by the cloud-based computing system, receive, via the network interface, an instruction to take over playback responsibility for the remote playback queue from the client station (figure 1a-1b, col. 2, line 28-62; col. 3, lines 15-30);  and 
	after receiving the instruction, (i) communicate with the cloud-based computing system in order to obtain data identifying a next one or more media items in the remote playback queue, (ii) use the obtained data to retrieve at least one media item in the remote playback queue from the cloud-based media service, and (iii) play back the retrieved at least one media item (figure 1a-1b, col. 2, line 28-62; col. 3, lines 15-30);  
	the client station comprising: 	a second network interface that is configured to communicatively couple the client station to the cloud-based computing system;  a user interface;  at least one second processor;  a second tangible, non-transitory computer-readable medium;  and program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the client station is configured to: 
	operate in a first mode in which the client station is configured to play back for playback of a remote playback queue provided by the cloud-based media service;  
	while operating in the first mode, detect, via the user interface, a selection of an indicator that facilitates transfer of playback responsibility for the remote playback queue from the client station to the zone player (figure 1a-1b, col. 2, line 28-62; col. 3, lines 15-30);  and 
	transitioning from (i) the first mode in which the client station is configured for playback of the remote playback queue to (ii) a second mode in which the client station is configured to control the zone player's playback of the remote playback queue and the client station is no 
longer configured for playback of the remote playback queue (figure 1a-1b, col. 2, line 28-62; col. 3, lines 15-30). 

	Regarding claim 16, Gogan discloses the system of claim 15, further comprising program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the client station is 
configured to: 
	in response to detecting the selection of the indicator, transmit, via the second network interface, the instruction for the zone player to accept playback responsibility for the remote playback queue (col. 6, lines 4-15). 
 
	Regarding claim 17, Gogan discloses the system of claim 15, wherein the data identifying the next one or more media items in the remote playback queue comprises a respective uniform resource identifier (URI) for each media item included in the next one or more media items (col. 3, lines 15-30). 
 
	Regarding claim 18, Gogan discloses the system of claim 15, further comprising program instructions stored on the first tangible, non-transitory computer-readable medium that are executable by the at least one first processor such that the zone player is configured to: 
after obtaining the data identifying the next one or more media items, add the data identifying the next one or more media items to a local playback queue maintained by the zone player (figures 2a-2c, col. 2, line 28-62; col. 3, lines 15-30). 
 
	Regarding claim 19, Gogan discloses the system of claim 15, further comprising program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the client station is 

 
	Regarding claim 20, Gogan discloses the system of claim 15, further comprising program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the client station is 
configured to: detect an indication that playback responsibility for the remote playback queue has been successfully transferred from the client station to the zone player (figures 2a-2c). 

	Claims 25 and 30 are rejected on the same grounds as claim 20.
 
	Regarding claim 21, Gogan discloses the system of claim 15, further comprising program instructions stored on the first tangible, non-transitory computer-readable medium that are executable by the at least one first processor such that the zone player is configured to: 
provide, via the network interface, an indication that the zone player is available for media playback (figures 2a-2c; col. 6, lines 4-15). 
 
	Regarding claim 23, Gogan discloses the system of claim 15, further comprising program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the client station is 
configured to: 
	transmit, via the network interface to the cloud-based computing system, an instruction to modify the remote playback queue in a manner that impacts the data identifying the next one or more items in the remote playback queue that was previously received by the zone player (figures 2a-2c; col. 6, lines 4-15);  and 

	as a result of the instruction to modify the remote playback queue, receive, from the cloud-based computing system, updated data identifying the next one or more items in the 
remote playback queue (figures 2a-2c; col. 6, lines 4-15). 
 
	Regarding claim 24, Gogan discloses the zone player of claim 1, wherein the instruction to take over the playback responsibility for the remote playback queue from the client station 
is received from the client station (figures 2a-2c; col. 6, lines 4-15). 
 
	Regarding claim 26, Gogan discloses the system of claim 25, wherein the instruction further comprises data identifying a first media item in the remote playback queue that the client station was configured to play back when sending the instruction, and wherein the zone player further comprises program instructions stored on the first tangible, non-transitory computer-readable medium that are executable by the at least one first processor such that the zone player is configured to, after receiving the instruction: 
	use the data identifying the first media item in the remote playback queue to retrieve the first media item from the cloud-based media service (figures 2a-2c, col. 3, lines 15-30), and 
	play back the first media item before playing back any other retrieved media item in the remote playback queue (figures 2a-2c, col. 3, lines 15-30). 
 
	Regarding claim 27, Gogan discloses the system of claim 25, further comprising program instructions stored on the first tangible, non-transitory computer-readable medium that are executable by the at least one first processor such that the zone player is configured to: 

 
	Regarding claim 28, Gogan discloses the system of claim 25, further comprising program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the cloud-based computing system is configured to: transmit, to the zone player, an indication that a user has modified the remote playback queue in a manner that impacts the previously provided data identifying the next one or more items in the remote playback queue (figures 2a-2c; col. 6, lines 4-15). 
 
	Regarding claim 29, Gogan discloses the system of claim 25, wherein the instruction to take over the playback responsibility for the remote playback queue from the client station is 
received from the cloud-based computing system (figures 2a-2c; col. 6, lines 4-15). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gogan in view of Marcuvitz, US 2007/0250900.

	Regarding claim 11, Gogan discloses the zone player of claim 1, wherein the client station is additionally installed with a controller application for the zone player, and wherein, after the instruction to take over the playback responsibility for the remote playback queue from the client station is received, the zone player is configured to receive instructions for controlling the zone player's playback of media items from the remote playback queue that are initiated by each of the media-playback application installed on the client station and the controller application installed on the client station. 
	Gogan is silent about a dedicated controller.
In an analogous art, Marcuvitz discloses a dedicated controller (paragraph 28).


Claim 22 is rejected on the same grounds as claim 11.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421